   From:             Higgins, John L. <JHiggins@ligand.com>
   To:               Matt Dormer
   CC:               Foehr, Matt; de Silva, Nishan
   Sent:             7/20/2014 9:30:12 PM
   Subject:          Re: Coverage


  Matt - great idea. Definitely a good time to do it given the trading last week, which we
  continue to believe is totally unwarranted.

  As for sage, huge event for ligand. After it's first day of trading, it has about a half billion
  market cap. As you know, sage was formed around its initial licensing deal with ligand. Viking
  is up next!

  Tuesday is likely better. I will revert tomorrow with some proposed times.

  Regards,

  John

  > On Jul 20, 2014, at 6:05 PM, "Matt Dormer" <mattd@Ssrp.com> wrote:
  >
  > John-
  > Would you have any time tomorrow or Tuesday for a teach-in/update call with our sales team? I
  think it could be a great forum to discuss your two recent licensing deals, the recent diabetes
  data, Sage's IPO, and the share repurchase program. This will give our sales team the necessary
  information to provide our clients with a real-time update which will be great timing given the
  recent pullback in the stockprice. Please let me know what times could work.
  >
  > Best regards-
  > Matt
  >
  > -----Original Message-----
  > From: Higgins, John L. [mail to: JHiggins@ligand.com]
  > Sent: Friday, July 18, 2014 8:24 AM
  > To: Matt Dormer
  > Cc: Foehr, Matt; de Silva, Nishan
  > Subject: Re: Coverage
  >
  > Matt - we are aware of the short report. It's been uniformly dismissed as absurd. Investors
  are telling us that directly and other analysts who cover us have put out notes with that
  message.
  >
  > We understand trading trends and how computers can take over when you break technical levels.
  Obviously the remarks this week by Yellen and now the Ukraine mess is impacting biotech stocks,
  further pressing our shares.
  >
  > Your firm is down an analyst at a time when your investors might want info from Summerstreet.
  Ligand is doing great and we believe the big sell-off we have seen the past couple of weeks is
  unwarranted.
  >
  > Recently we have closed two significant licensing deals with major economic terms/royalties.
  We announced positive data for our diabetes drug that is in a category that is considered very
  promising. Sage, an important partner of ours, just announced they expect to upsize their IPO on
  big demand, and we just announced q2 revenue yesterday and that we will beat guidance. Also, we
  announced a corporate share repurchase.
  >
  > Normally Carol would be calling and tracking these details. Without her, I thought I would
  relay to you. Given the market pullback and all of our positive announcements lately, your
  investors may well find this an excellent time to revisit LGND.
  >
  > John
  >
  >
  >
  >


Confidential Treatment Requested by Ligand Pharmaceuticals, Inc.                     LGND_0000051
  >
  > On Jul 16, 2014, at 11:30 AM, "Matt Dormer" <mattd@Ssrp.com<mailto:mattd@Ssrp.com>> wrote:
  >
  > John-
  > Sorry for the delay-- I am out of the office this week. I touched base with our trader and he
  provided some commentary below. I would love to catch up on Monday regarding long term research
  plans.
  >
  > Trader commentary:
  > On June 16 Lemelson Capital put out a very scathing story/article/research report on why they
  thought the stock has downside risk of 100%. It was obviously a shorty trying to move the stock
  down, but it has really weighed on the stock. It has had a very negative downward trend since
  the story. On Monday it moved below its 200 day moving average which has been major support
  going back to April - this is a also a negative sign.
  >
  >
  > http://seekingalpha.com/article/2298775-ligand-pharmaceuticals-appendix
  >
  >
  > Matt Dormer
  > Summer Street Research Partners
  > 101 Arch Street, 20th Floor
  > Boston, Ma. 02110
  > Phone: 617-532-6412
  > Fax: 617-532-6402
  > Cell: 203-722-6928
  >
  >
  > On Jul 16, 2014, at 11:00 AM, "Higgins, John L."
  <JHiggins@ligand.com<mailto:JHiggins@ligand.com>> wrote:
  >
  > Matt - not a great time to be out of coverage on Ligand as I am sure your investors have
  questions. We have no idea what is causing the sharp pressure on our stock over the last three
  trading days aside from Yellen's remarks yesterday generally about the Biotech sector.
  >
  > Any color from your desk on LGND trading? Happy to have a call today if you want to talk about
  your long-term research plans
  >
  > John
  >
  > -----Original Message-----
  > From: Matt Dormer [mailto:mattd@Ssrp.com]
  > Sent: Monday, July 07, 2014 7:55 AM
  > To: Higgins, John L.
  > Cc: Foehr, Matt; de Silva, Nishan
  > Subject: RE: Coverage
  >
  > John-
  > We are sorry to see Carol leave Summer Street and look forward to speaking to you when you
  have time. We are in the process of finding another biotech analyst and we are committed to
  continuing coverage of the biotech space as soon as we have a new analyst on board. We look
  forward to continuing our relationship with both Ligand and Viking going forward.
  > Is there a good time for a call today or tomorrow?
  >
  >Thanks-Matt
  >
  >
  > Matt Dormer
  > Summer Street Research Partners
  > 101 Arch Street, 20th Floor
  > Boston, Ma 02110
  > Phone: 617-532-6412
  > Fax: 617-532-6402
  > Cell: 203-722-6928
  >
  > -----Original Message-----




Confidential Treatment Requested by Ligand Pharmaceuticals, Inc.                     LGND_0000052
  > From: Higgins, John L. [mail to: JHiggins@ligand.com]
  > Sent: Monday, July 07, 2014 10:37 AM
  > To: Matt Dormer
  > Cc: Foehr, Matt; de Silva, Nishan
  > Subject: Coverage
  >
  > Matt,
  >
  > I see Carol has left and you are dropping coverage of Ligand. Is Summerstreet getting out of
  biotech? What, if any, are the potential long-term plans for Ligand.
  >
  > Also, will Viking have the opportunity to develop a capital markets and research relationship
  with Summerstreet?
  >
  > John
  >
  >




Confidential Treatment Requested by Ligand Pharmaceuticals, Inc.                     LGND_0000053
